       Case 8:19-cv-02048-TDC Document 1 Filed 07/12/19 Page 1 of 5




                   UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MARYLAND


 GRACE OSSAI
 9604 Woodview Drive
 Bowie, MD 20721

                               Plaintiff,
        vs.

 WASHINGTON METROPOLITAN
 AREA TRANSIT AUTHORITY
 600 Fifth Street, N.W.
                                                    Civil Action No. ____________
 Washington, D.C. 20001

 and

 TANESHA PEARSON
 600 Fifth Street, N.W.
 Washington, D.C. 20001

                               Defendants.



  DEFENDANTS WASHINGTON METROPOLITAN AREA TRANSIT AUTHOR-
        ITY’S AND TANISHA PEARSON’S NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1441(a) and 1446, Defend-

ants Washington Metropolitan Area Transit Authority (“WMATA”) and Tanesha Pearson

(“Pearson”) hereby remove this action from the Circuit Court for Prince George’s County,

Maryland, to the United States District Court for the District of Maryland. In support of this

Notice of Removal, Defendants aver as follows:
       Case 8:19-cv-02048-TDC Document 1 Filed 07/12/19 Page 2 of 5



                        Procedural History and Plaintiff’s Allegations

        1.      On April 19, 2019, the Plaintiff, Grace Ossai, filed a Complaint against

WMATA and Pearson in the Circuit Court for Prince George’s County, Maryland, initiating

this action.

        2.      The State court issued a Writ of Summons to the Defendants on April 30, 2019.

        3.      On June 12, 2019, the Writ of Summons and Complaint were personally served

on WMATA’s authorized agent for service of process.

        4.      The Plaintiff’s Complaint alleges that, on April 23, 2018, Plaintiff approached

a Metrobus at the Prince George’s Plaza. (See Compl. ¶ 9.) It further alleges that, when Plain-

tiff was beside the bus, it started driving away, and the rear wheel of the bus ran over Plaintiff’s

foot. (Id. ¶ 10.) The Complaint seeks to recover damages for personal injuries. (See generally

Compl.)

        5.      Based on these allegations, the Complaint purports to allege a State law claim

for negligence. (Id.)

                                     Grounds for Removal

        6.      Pursuant to 28 U.S.C. § 1441(a), this is a civil action brought in a State court of

which the district courts of the United States have original jurisdiction.

        7.      This Court has original jurisdiction of this action under 28 U.S.C. § 1331. The

WMATA Compact, Public Law 89-774, Paragraph 81, approved by Congress on November

6, 1966, as amended, reprinted at Md. Code Ann., Transp. § 10-204(81), specifically grants

federal question jurisdiction over suits against WMATA to this Court:

        The United States District Courts shall have original jurisdiction, concurrent
        with the courts of Maryland, Virginia and the District of Columbia, of all ac-
        tions brought by or against the Authority and to enforce subpoenas issued under
        this title. Any such action initiated in a State or District of Columbia court shall



                                                 2
      Case 8:19-cv-02048-TDC Document 1 Filed 07/12/19 Page 3 of 5



       be removable to the appropriate United States District Court in the manner pro-
       vided by Act of June 25, 1948, as amended (28 U.S.C. 1446).

Md. Code Ann., Transp. § 10-204(81) (West).

             The Procedural Requirements for Removal Have Been Satisfied

       8.      This case has been removed by Defendants to the district court of the United

States for the district and division embracing the place where such action is pending. 28 U.S.C.

§§ 1441(a) and 1446(a).

       9.      This Notice of Removal is filed within 30 days after the receipt by WMATA,

through service or otherwise, of a copy of the initial pleading setting forth the claim for relief

upon which this action is based. 28 U.S.C. § 1446(b)(1). WMATA was served with the Sum-

mons and Complaint on June 12, 2019.

       10.     True and correct copies of all process, pleadings, and orders served on

WMATA in the pending State court action are attached hereto as Exhibit A.

       11.     Contemporaneously with the filing of this Notice of Removal, Defendants are

serving written notice of this Notice of Removal on counsel for Plaintiff and filing the same

with the Clerk of the Circuit Court for Prince George’s County, Maryland, in accordance with

28 U.S.C. § 1446(d).

                                   Non-Waiver of Defenses

       12.     By removing this action from the Superior Court of the District of Columbia,

Defendants do not waive any defenses available to them.

       13.     By removing this action from the Superior Court of the District of Columbia,

Defendants do not admit any of the allegations in Plaintiff’s Complaint.




                                                3
      Case 8:19-cv-02048-TDC Document 1 Filed 07/12/19 Page 4 of 5



       WHEREFORE, WMATA and Pearson remove the above-captioned action from the

Circuit Court for Prince George’s County, Maryland, to the United States District Court for

the District of Maryland.

DATE: July 12, 2019

                                             Respectfully submitted,

                                             WASHINGTON METROPOLITAN AREA
                                             TRANSIT AUTHORITY
                                             and
                                             TANESHA PEARSON
                                             By counsel



                                             By: /s/ Brendan H. Chandonnet
                                                 Brendan H. Chandonnet # 18087
                                                 202.962.2805
                                                 bchandonnet@wmata.com

                                                   /s/ J. Douglas Cuthbertson
                                                   J. Douglas Cuthbertson # 20266
                                                   202.962.2537
                                                   JDCuthbertson@wmata.com

                                                   Office of the General Counsel
                                                   600 Fifth Street, N.W.
                                                   Washington, D.C. 20001
                                                   202.962.2550 (fax)

                              CERTIFICATE OF SERVICE

        I certify that on July 12, 2019, a true and accurate copy of the foregoing was served
on the undersigned counsel of record via the Court’s ECF system:

                               Mark O. Sobo
                               Law Offices of Robert Cappell
                               3405 Epic Gate
                               Bowie, MD 20716




                                               4
Case 8:19-cv-02048-TDC Document 1 Filed 07/12/19 Page 5 of 5



                              /s/ J. Douglas Cuthbertson
                              J. Douglas Cuthbertson # 20266




                               5
